 


109 HR 2959 IH: To amend title 38, United States Code, to provide for the establishment of Parkinson’s Disease Research Education and Clinical Centers in the Veterans Health Administration of the Department of Veterans Affairs.
U.S. House of Representatives
2005-06-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2959 
IN THE HOUSE OF REPRESENTATIVES 
 
June 17, 2005 
Mr. Evans (for himself, Mr. Baker, Mr. Boehlert, Mr. Udall of Colorado, Mrs. Maloney, Mr. Pickering, Ms. Hooley, Mr. King of New York, and Mr. Blumenauer) introduced the following bill; which was referred to the Committee on Veterans’ Affairs
 
A BILL 
To amend title 38, United States Code, to provide for the establishment of Parkinson’s Disease Research Education and Clinical Centers in the Veterans Health Administration of the Department of Veterans Affairs. 
 
 
1.Parkinson’s Disease Research, Education, and Clinical Centers 
(a)Requirement for establishment of centers 
(1)In generalSubchapter II of chapter 73 of title 38, United States Code, is amended by adding at the end the following new section: 
 
7329. Parkinson’s disease research, education, and clinical centers 
(a)The Secretary, upon the recommendation of the Under Secretary for Health and pursuant to the provisions of this section, shall designate six Department health-care facilities as the locations for centers of Parkinson’s Disease research, education, and clinical activities and (subject to the appropriation of sufficient funds for such purpose) shall establish and operate such centers at such locations in accordance with this section. 
(b)In designating locations for centers under subsection (a), the Secretary, upon the recommendation of the Under Secretary for Health, shall— 
(1)designate each Department health-care facility that as of January 1, 2005, was operating a Parkinson’s Disease research, education, and clinical center unless (on the recommendation of the Under Secretary for Health) the Secretary determines that such facility does not meet the requirements of subsection (c) or has not demonstrated effectiveness in carrying out the established purposes of such center or the potential to carry out such purposes effectively in the reasonably foreseeable future; and 
(2)assure appropriate geographic distribution of such facilities. 
(c)The Secretary may not designate a health-care facility as a location for a center under subsection (a) unless the peer review panel established under subsection (d) has determined under that subsection that the proposal submitted by such facility as a location for a new center under subsection (a) is among those proposals which have met the highest competitive standards of scientific and clinical merit, and the Secretary (upon the recommendation of the Under Secretary for Health) determines that the facility has (or may reasonably be anticipated to develop) each of the following: 
(1)An arrangement with an accredited medical school which provides education and training in neurology and with which such facility is affiliated under which residents receive education and training in innovative diagnosis and treatment of chronic neurodegenerative diseases and movement disorders, including Parkinson’s disease. 
(2)The ability to attract the participation of scientists who are capable of ingenuity and creativity in health-care research efforts. 
(3)A policymaking advisory committee composed of appropriate health-care and research representatives of the facility and of the affiliated school or schools to advise the directors of such facility and such center on policy matters pertaining to the activities of such center during the period of the operation of such center. 
(4)The capability to conduct effectively evaluations of the activities of such center. 
(5)The capability to coordinate, as part of an integrated national system, education, clinical, and research activities within all facilities with such centers. 
(6)The capability to jointly develop a consortium of providers with interest in treating neurodegenerative diseases, including Parkinson’s Disease, and other movement disorders, at facilities without such centers in order to ensure better access to state-of-the-art diagnosis, care, and education for neurodegenerative disorders throughout the health care system. 
(7)The capability to develop a national repository for the collection of data on health services delivered to veterans seeking care for neurodegenerative diseases, including Parkinson’s Disease, and other movement disorders in the health care system. 
(d) 
(1)The Under Secretary for Health shall establish a panel to assess the scientific and clinical merit of proposals that are submitted to the Secretary for the establishment of new centers under this section. 
(2) 
(A)The membership of the panel shall consist of experts in neurodegenerative diseases, including Parkinson’s Disease, and other movement disorders. 
(B)Members of the panel shall serve as consultants to the Department for a period of no longer than two years except in the case of panelists asked to serve on the initial panel as specified in subparagraph (C). 
(C)In order to ensure panel continuity, half of the members of the first panel shall be appointed for a period of three years and half for a period of two years. 
(3)The panel shall review each proposal submitted to the panel by the Under Secretary and shall submit its views on the relative scientific and clinical merit of each such proposal to the Under Secretary. 
(4)The panel shall not be subject to the Federal Advisory Committee Act. 
(e)Before providing funds for the operation of any such center at a health-care facility other than a health-care facility designated under subsection (b)(1), the Secretary shall assure that the center at each facility designated under such subsection is receiving adequate funding to enable such center to function effectively in the areas of Parkinson’s Disease research, education, and clinical activities. 
(f)There are authorized to be appropriated such sums as may be necessary for the support of the research and education activities of the centers established pursuant to subsection (a). The Under Secretary for Health shall allocate to such centers from other funds appropriated generally for the Department medical services account and medical and prosthetics research account, as appropriate, such amounts as the Under Secretary for Health determines appropriate. 
(g)Activities of clinical and scientific investigation at each center established under subsection (a) shall be eligible to compete for the award of funding from funds appropriated for the Department medical and prosthetics research account and shall receive priority in the award of funding from such account insofar as funds are awarded to projects for research in Parkinson's disease and other movement disorders.. 
(2)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 7328 the following new item: 
 
 
Sec. 7329. Parkinson’s disease research, education, and clinical centers. 
(b)Effective dateSection 7329 of title 38, United States Code, as added by subsection (a), shall take effect on October 1, 2005. 
 
